Case 1:20-cv-03747-NRN Document 151-1 Filed 09/03/21 USDC Colorado Pagei1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-3747-NRN
KEVIN O’ROURKE, et al.,

Plaintiffs, on their own behalf and of a class of
similarly situated persons,

Vv.
DOMINION VOTING SYSTEMS INC., et al.,

Defendants.

 

AFFIDAVIT OF RYAN T. BERGSIEKER IN SUPPORT OF DEFENDANT FACEBOOK,
INC.’S APPLICATION FOR SANCTIONS FEE AWARD

 

STATE OF COLORADO _ )
COUNTY OF DENVER ”

I, Ryan T. Bergsieker, being duly sworn, depose and state the following:

1. I am currently a Partner with the law firm of Gibson, Dunn & Crutcher LLP
(“Gibson Dunn”), in its Denver office located at 1801 California Street, Suite 4200, Denver,
Colorado, 80202. I submit this affidavit in support of Defendant Facebook, Inc.’s proposed award
of attorney’s fees pursuant to this Court’s Sanctions Order (Dkt. 136) in the above-captioned
matter.

2. The following statements are based on my own personal knowledge of the matters
stated in this affidavit and/or the records maintained by Gibson Dunn in the ordinary course of
business. I have been a central part of the representation of Defendant Facebook, Inc. in this

matter, and personally performed many of the legal services for Facebook in defending against the

claims Plaintiffs asserted in this action.
Case 1:20-cv-03747-NRN Document 151-1 Filed 09/03/21 USDC Colorado Page 2of5

3. I am an attorney licensed to practice in the States of Colorado, Connecticut, and
New York, and I received my law degree from Yale Law School in 2004. I have been practicing
law for more than 15 years with a particular focus on complex civil litigation and federal criminal
prosecutions. I am a former federal prosecutor who has tried more than 45 civil and criminal cases
to verdict. I clerked for the Honorable David Ebel on the Tenth Circuit Court of Appeals, I have
received national and regional recognition for my work as a litigator, including from Chambers &
Partners, Best Lawyers, Super Lawyers, BTI, and other publications.

4, Joshua Lipshutz, Partner and Chief Operating Officer of Gibson Dunn, also has
performed legal services for Facebook in this matter. Mr. Lipshutz earned his law degree from
Stanford University in 2005, and is licensed to practice law in the States of California,
Massachusetts, and the District of Columbia. Mr. Lipshutz is a nationally recognized litigator with
over 15 years of experience and expertise in constitutional and appellate law. He has been
recognized in numerous publications for his exceptional litigation work, including before the U.S.
Supreme Court, and has participated as prevailing counsel in recent landmark U.S. constitutional
rulings, including Daimler AG v. Bauman, 571 U.S. 117 (2014) and Hollingsworth v. Perry, 570

U.S. 693 (2013). Mr. Lipshutz clerked for the Honorable Antonin Scalia on the U.S. Supreme

Court and the Honorable Alex Kozinski on the Ninth Circuit Court of Appeals. He practices from
the firm’s Washington, D.C., and San Francisco offices and serves on Gibson Dunn’s Executive
and Management Committees.

5. Natalie Hausknecht is a Senior Associate at Gibson Dunn, and performed many of
the legal services for Facebook on this matter. Ms. Hausknecht is licensed to practice law in the
State of Colorado. She has been practicing law for six years, and she specializes in complex civil

litigation and government investigation matters. She is a 2015 graduate of Yale Law School, after
Case 1:20-cv-03747-NRN Document 151-1 Filed 09/03/21 USDC Colorado Page 3of5

which she clerked on the United States District Court for the District of Columbia and the United
States Court of Appeals for the District of Columbia. She has received national and regional
awards for her work as a litigator, including from Best Lawyers and Law Week Colorado.

6. Craig Streit is a former Associate at Gibson Dunn, and performed some of the legal
services for Facebook on this matter. Mr. Streit worked on this matter from January 1, 2021 to
June 25, 2021. He is a 2018 graduate of the University of Michigan Law School.

7. Although Gibson Dunn’s regular hourly rates for partners are higher, F acebook is
using an hourly rate of $500 for my time and Mr. Lipshutz’s time on this matter solely for purposes
of calculating this sanctions fee award request (prior to a final “off-the-top” fee reduction).
Although Gibson Dunn’s regular hourly rates for associates are also higher, Facebook is using an
hourly rate of $350 for Ms. Hausknecht’s time on this matter and an hourly rate of $300 for Mr.
Streit’s time on this matter solely for purposes of calculating this sanctions fee award request (prior
to a final “off-the-top” fee reduction). These requested hourly rates are below the published fee
rates being charged by Gibson Dunn’s peer firms in recent public fee-request filings. See, e.g.,
Samantha Stokes, Will Billing Rates for Elite Firms Rise More in 2020?, The American Lawyer

(July 30, 2020), https://www.law.com/americanlawyer/2020/07/30/will-billing-rates-for-elite-

firms-rise-more-in-2020/. These rates are also below standard rates for many experienced
Mountain region partners and associates reflected in other surveys accepted in recent litigation in
this District for the purposes of attorney’s fees awards. See, e.g., Exhibit B, First Mercury Ins.
Co. v. Wonderland Homes, Case No. 1:19-cv-00915-JLK-SKC, ECF No. 94-1 (D. Colo.) (ALM
Intelligence & National Law Journal, The 47th Annual Survey.of Law Firm Economics (2019 ed.)
(“NLJ Survey”). These rates are reasonable for this constitutional law case and the litigation work

required.
Case 1:20-cv-03747-NRN Document 151-1 Filed 09/03/21 USDC Colorado Page 4of5

8. Gibson Dunn uses a computerized billing system called CMS Aderant to track the
time spent by attorneys and others on providing legal services to clients in six-minute increments.
This practice and procedure is standard to the firm and is within its normal business operations.
Time records and invoices are prepared in the regular course of Gibson Dunn’s business activities,
and it is Gibson Dunn’s regular practice to prepare and maintain such records. I have reviewed
our firm’s billing and expense records in this matter prior to executing this affidavit. In this matter,
invoices have been prepared by Gibson Dunn and submitted periodically to Facebook. The
amounts invoiced to Facebook by Gibson Dunn for this matter are higher than the amounts for
which Facebook is now seeking reimbursement.

9. Our records indicate that at least 166.8 hours of attorney time have been spent in
preparing and arguing Facebook’s Motion to Dismiss (Dkt. 23) and Facebook’s preparation and
oral argument in opposition to Plaintiffs’ Motion for Leave to Amend (Dkt. 63). Time entries
from Gibson Dunn’s CMS Aderant system attributable to Facebook’s Motion to Dismiss and its
opposition to Plaintiffs’ Motion for Leave to Amend are detailed in Exhibit A.

10. Facebook’s Motion to Dismiss was filed on February 16, 2021 and its Reply in
support of the Motion to Dismiss was filed on March 23, 2021. Facebook’s opposition to
Plaintiffs’ Motion for Leave to Amend was filed on March 29, 2021. The time and labor required
for these filings included extensive review and analysis of Plaintiffs’ claims, spanning hundreds
of pages of submitted allegations, and preparation of all of the actual filings themselves. The
questions presented in this case and for which Facebook was granted attorney’s fees involved
multiple constitutional issues and claims, and sought far-reaching legal remedies that included the

unwinding of the 2020 presidential election results in multiple states across the country.
Case 1:20-cv-03747-NRN Document 151-1 Filed 09/03/21 USDC Colorado Page 5of5

FURTHER AFFIANT SAYETH NAUGHT.

h— 1.9L

Ryan T. Bergsi¢ker
SUBSCRIBED and SWORN to be this 3rd day of September 2021, by Ryan T. Bergsieker.

Witness my hand and official seal.

My commission expires on: OY /\b/GA0QAS
Huh 4 Geno

KELSEY GANO Notary Public)” O
NOTARY PUBLIC

STATE OF COLORADO

NOTARY ID 20194014548
MY COMMISSION EXPIRES APRIL 16, 2023

 

 

 

 
